This is an appeal from an order of the Corporation Commission which requires the appellant to stop its passenger *Page 611 
trains Nos. 111 and 112 (running between the points of Oklahoma City and Atoka) on flag at Craig Switch; it being in Pottawatomie county, about three miles west of Shawnee. Up to the time of the erection of the state, said trains had been stopped at said switch on flag, for the purpose of taking on and putting off passengers. The community adjacent thereto is rich in agriculture, and thickly populated. At a point between the switch and Shawnee flows the North Canadian river, and at seasons during the year said river becomes impassable on account of high water, making it especially desirable to adjacent residents to travel to Shawnee and Tecumseh, the county seat, by rail. In addition it is about 25 miles from Oklahoma City, having about 65,000 inhabitants, and being also the capital of the state. This switch was constructed by the appellant to accommodate this community in the shipping of car load lots of its agricultural products. Although the appellant resisted this order by the introduction of evidence on the hearing, no attempt was made to show that the stopping of these trains on flag would operate in a pecuniary loss. As this train had, prior to November 16, 1907, been stopping on flag, it was reasonably within the power of appellant from its records to show what the receipts were from such flag station. This it failed to do. On that point, not only is the prima facie
presumption in favor of the finding of the Commission, but also the presumption of fact, against appellant. Missouri, K.   T.Ry. Co. v. Ward, 1 Ind. T. 670, 43 S.W. 954; Moore v. Adams etal., 26 Okla. 48, 108 P. 392; Atchison, Topeka   S. F. Ry.Co. v. Davis   Young, 26 Okla. 359, 109 P. 552; M., K.   T.Ry. Co. v. State, 24 Okla. 331, 103 P. 613; Lehman et al. v.Knapp et al., 48 La. Ann. 1148, 20 So. 674.
The finding of the Commission recites that the stopping of these trains on flag will not reasonably interfere with its connections at the junction points of Oklahoma City and Atoka. Such finding is justified on the evidence contained in the record. The trains in question are intrastate. That ordered stopped on flag, in State v. Railroad Commission (Wash.) 110 P. 1081, also *Page 612 
seems to have been an intrastate train. In the opinion in that case it is said:
"Other orders of the Commission were to the effect that the north-bound forenoon train and the south-bound afternoon train should stop at Blue Creek on flag, and that the north-bound forenoon train should stop at Arden on flag. The order as to Blue Creek was reversed by the superior court, and is involved in the Commission's appeal; while the order as to Arden was affirmed by the superior court, and is involved in the railway company's appeal. We will notice these orders together, since we think they rest upon facts so near alike as to call for the same disposition. These towns are business centers of some considerable importance, each having approximately 200 or more inhabitants. They are situated in Stevens county south of Colville, which is the county seat of that county, and on the same line of railway. The stopping of these trains as ordered would enable the residents of these towns to visit their county seat, transact business therein, and return the same day, which otherwise they cannot do with the present train service. There is no doubt of the desirability of this proposed service, so far as public convenience is concerned, at those points. These trains are through trains, making connections with other lines at Spokane on the south, and also at other points on the north. The only reason seriously urged against the stopping of these trains as ordered is that it would tend to lengthen the running time of the trains, and that other small towns might demand similar service, and thus result in preventing the making of the connection as at present, thus inconveniencing the public more than this proposed service would benefit the public. It does not seem to us, however, that the evidence shows that these stops would result in breaking present connections, and we think we are not only called upon to consider the possible conflict between these proposed stops and the other service which might be directly affected thereby. When other stops of this nature directly affect other service, it will be time enough to consider their effect thereon. We cannot say that these orders of the Commission are so plainly unreasonable as to cause them to be subject to reversal by the courts. We therefore conclude that the judgment of the superior court reversing the order of the Commission as to Blue Creek should be reversed, and that the judgment of the superior court affirming the order of the Commission as to Arden should be affirmed."
See, also, Atchison, T.   S. F. Ry. Co. v. State et al.,infra, *Page 613 114 P. 721, and Stepp et al. v. Wichita Falls   N.W. Ry. Co.,infra, 115 P. 1012, decided at this term.
We adhere to the rule laid down in Atchison, Topeka   S. F.Ry Co. v. State et al., 23 Okla. 21, 100 P. 11, 21 L. R. A. (N. S.) 908, that "prima facie just, reasonable, and correct, in section 22, art 9 (section 235, Bunn's Ed.; Snyder's Ed. p. 259) of the Constitution, is a presumption arising upon the finding of the Corporation Commission that the order based upon such facts is presumed on appeal in this court to be just, reasonable, and correct, subject to be overcome or rebutted by the facts in the record, as weighed and found by this court in reviewing the same." We conclude that such burden has not been discharged by the appellant, and the order of the Commission is therefore affirmed.
All the Justices concur.